Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-30-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/571,074 in view of U.S. Patent No. 7,270,082 to Plante. Claims 1-20 of the ‘074 application disclose the claim limitations of claims 1-19 and 21-25 of the present application, but do not disclose a cap – at 18, provided at a bottom end of the inner assembly – see proximate 72,91 in figures 5-7, a pump – at 16, provided in the tank – at 10 – see figures 5-6, and above the cap – see above the . 
This is a provisional nonstatutory double patenting rejection.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/571,074 in view of Plante. Claims 1-20 of the ‘074 application disclose the claim limitations of claim 20 of the present application, but do not disclose a filter assembly surrounding the pump, wherein the filter assembly is seated on a protrusion formed in a bottom plate of the tank and positions the pump above the protrusion. Plante does disclose a filter assembly – at 14, surrounding the pump – at 16 – see figures 5-7, the filter assembly is seated on a protrusion formed in a bottom plate of the tank – see 14 seated on a bottom protrusion – formed by 18, protruding upward from the bottom of the tank – at 10 in figures 5-6, and the protrusion – at 18 positions the pump – at 16 above the protrusion – see pump above the bottom of 18 in figures 5-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of claims 1-20 of the ‘074 application and add the filter assembly seated on a bottom protrusion to position the pump above the protrusion, so as to yield the predictable result of providing sufficient support for the pump inside the tank as desired.
This is a provisional nonstatutory double patenting rejection.
s 1-19 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/569,908 in view of Plante. Claims 1-22 of the ‘908 application disclose the claim limitations of claims 1-19 and 21-25 of the present application, but do not disclose a cap provided at a bottom end of the inner assembly, a pump provided in the tank and above the cap, wherein the inner assembly is seated by the cap on the bottom plate of the tank and within the upper opening of the tank to close the upper opening. Plante does disclose a cap – at 18, provided at a bottom end of the inner assembly – see proximate 72,91 in figures 5-7, a pump – at 16, provided in the tank – at 10 – see figures 5-6, and above the cap – see above the bottom of 18 in figures 5-7, wherein the inner assembly is seated by the cap on the bottom plate – at 85, of the tank – see figures 5-7, and within the upper opening of the tank to close the upper opening – see at 22,24,50 in figures 5-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of claims 1-22 of the ‘908 application and add the inner assembly and cap of Plante, so as to yield the predictable result of providing sufficient support for the pump and inner assembly inside the tank as desired.  
This is a provisional nonstatutory double patenting rejection.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/569,908 in view of Plante. Claims 1-22 of the ‘908 application disclose the claim limitations of claim 20 of the present application but do not disclose a filter assembly surrounding the pump, wherein the filter assembly is seated on a protrusion formed in a bottom plate of the tank and positions the pump above the protrusion. Plante does disclose a filter assembly – at 14, surrounding the pump – at 16 – see figures 5-7, the filter assembly is seated on a protrusion formed in a bottom plate of the .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-6, 8-17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,270,082 to Plante and further in view of U.S. Patent No. 9,497,930 to Lipscomb et al.


Referring to claim 3, Plante as modified by Lipscomb et al. further discloses an outer wall of the inner assembly – at 24, is supported by an inner tank wall of an upper wall of the tank – see at the top of 26,30 in figures 5-7 of Plante, and wherein a bottom end of the inner assembly – at 16,72, is supported by a cylindrical shell of the cap protruding upward from the bottom plate of the tank – see shell at the bottom of 10 proximate items 66 in figures 5-6 of Plante.
Referring to claim 5, Plante as modified by Lipscomb et al. further discloses first and second protruding plates extend horizontally from an inner surface of the upper wall toward a center of the tank – see the upper plate shaped surface of the cavity at the top of 26,30 proximate 46 in figures 5-6 of Plante and see the bottom of the upper cavity in 26,30 as seen in figures 5-6 of Plante, and the inner tank wall extends between inner ends of the first and second protruding plates – see at the top of 26,30 between the plates in figures 5-6 of Plante, so as to be inclined outward from a bottom end to a top end – see at the top of 26,30 in figures 5-6 of Plante.
Referring to claim 6, Plante as modified by Lipscomb et al. further discloses the outer wall of the inner assembly includes a stepped portion – see top of 24,40 in figures 5-7 of Plante.
Referring to claim 8, Plante as modified by Lipscomb et al. further discloses the inner assembly is seated on the bottom plate of the tank – see at 16 in figures 5-6 of Plante, an outer wall of the inner assembly extends upward and outward beyond an upper end of the tank – see at 50 and 24 in figures 5-6 of Plante.

Referring to claim 10, Plante as modified by Lipscomb et al. further discloses the filter – at 14 surrounds the pump – at 16 – see figures 5-7 of Plante, but does not disclose the filter assembly includes a first filter surrounding a second filter, the second filter surrounding the pump. Lipscomb et al. does disclose the filter assembly includes a first filter – at 216,220, surrounding a second filter – at 222, the second filter surrounding the pump – see at 42 in figure 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante and add the filter of Lipscomb et al., so as to yield the predictable result of removing any unwanted debris from the fluid during use.
Referring to claim 11, Plante as modified by Lipscomb et al. further discloses the first filter is formed of a wall having a plurality of through holes – see at 220 detailed in column 11 lines 45-55 as a screen, the second filter is formed of an inner and outer wall each having a plurality of through holes – see at 222 detailed in column 11 lines 45-55 as a screen, and a filter material – at 224, is provided between the inner and outer walls of the second filter – see figure 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante and add the filter of Lipscomb et al., so as to yield the predictable result of removing any unwanted debris from the fluid during use.
Referring to claim 12, Plante as modified by Lipscomb et al. does not disclose the plurality of through holes of the wall of the first filter are larger than the plurality of through holes of the outer wall of the second filter, and the plurality of through holes of the outer wall of the second filter are larger than the plurality of through holes of the inner wall of the second 
Referring to claim 13, Plante as modified by Lipscomb et al. further discloses the cap – at 18, includes a lower filter cover that is provided to cover the bottom end of the filter assembly – see at 18 directly contacting the bottom of 14 providing for a cover of the filter medium – at 14, as seen in figures 5-7 of Plante, and includes a concave cavity – see at 18, forming a cavity with the bottom of the tank in figures 5-6 of Plante, configured to fit on top of a protrusion formed to protrude upward from the bottom plate – see the cavity in figures 5-6 of Plante capable of fitting on a protrusion. It is noted that applicant has not positively recited the protrusion protruding upward from the bottom plate in the claim.
Referring to claim 14, Plante as modified by Lipscomb et al. further discloses a groove formed in the bottom plate to surround the protrusion – see the groove in 10 receiving the filter at 14 in figures 5-6 that is capable of surrounding a protrusion, and a flange formed on a bottom end of the lower filter cover – see bottom flange providing for the bottom cavity between the filter – at 14 and the bottom of the tank – at 10 as seen in figures 5-6 of Plante, configured to fit within the groove of the bottom plate – see figures 5-6.
Referring to claim 15, Plante as modified by Lipscomb et al. further discloses a water guide – at 32,34,38,76, having an outer wall of the inner assembly – see figures 5-6 of Plante, and also including an upper filter cover – see at 32 and/or 76, provided to cover an upper end of the filter assembly – at 14 – see figures 5-7 of Plante, wherein the upper filter cover is provided 
Referring to claim 16, Plante as modified by Lipscomb et al. further discloses a water guide having the outer wall of the inner assembly – see at 32-38 and 76 in figures 5-6 of Plante, and a bottom wall – at 38,76, through which the pipe – at 22,72 penetrates – see figures 5-7 of Plante.
Referring to claim 17, Plante as modified by Lipscomb et al. further discloses the inner assembly includes a partition plate – see at 32 and/or 76, and the pipe – at 22,72, penetrates the partition plate – see figures 5-7 of Plante.
Referring to claim 22, Plante as modified by Lipscomb et al. further discloses a partition plate – at 85, wherein a sealed space is formed between the upper filter cover – at 32,76, and the partition plate – at 85 – see interior of 10 in figures 5-7 of Plante.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as modified by Lipscomb et al. as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2013/0092090 to McCallum.
Referring to claim 4, Plante as modified by Lipscomb et al. further discloses the upper wall of the tank is provided above a main wall of the tank – see at the top of 26 in view of the bottom of 26 and in view of 10 in figures 5-6 of Plante. Plante as modified by Lipscomb et al. does not disclose the main wall of the tank is made of a transparent material, and the upper wall is made of an opaque material. McCallum does disclose the main wall of the tank is made of a transparent material – see at 132 detailed in paragraph [0057], and the upper wall is made of an opaque material – see at 134 detailed in paragraph [0040]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante as modified by Lipscomb et al. and . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as modified by Lipscomb et al. as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2007/0227456 to Borey.
Referring to claim 7, Plante as modified by Lipscomb et al. does not disclose a bumper is provided on an extension of the upper wall of the tank, and the outer wall of the inner assembly rests on the bumper. Borey does disclose a bumper – at 6, is provided on an extension of the upper wall of the tank – at 2, and the outer wall of the inner assembly – at 4, rests on the bumper – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante as modified by Lipscomb et al. and add the bumper of Borey, so as to yield the predictable result of providing a fluid seal at the connection of the upper wall of the tank and the inner assembly as desired.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as modified by Lipscomb et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0190374 to Farris.
Referring to claim 18, Plante as modified by Lipscomb et al. does not disclose the inner assembly includes at least one light that emits ultraviolet (UV) radiation to sterilize liquid in the tank. Farris does disclose the inner assembly includes at least one light – at 56, that emits ultraviolet (UV) radiation to sterilize liquid in the tank – see figures 2-3 and paragraph [0076]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of 
Referring to claim 19, Plante as modified by Lipscomb et al. and Farris further discloses the at least one light – at 56, is provided to at least partially surround the pipe – at 52 – see figures 2-3 and paragraph [0076] of Farris. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante as modified by Lipscomb et al. and add the UV light of Farris, so as to yield the predictable result of disinfecting the liquid during use.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as modified by Lipscomb as applied to claim 15 above, and further in view of U.S. Patent No. 10,165,753 to Huang.
Referring to claim 21, Plante as modified by Lipscomb et al. further discloses the pump – at 16, is provided between the upper filter cover – at 32 and/or 76, and the lower filter cover – at the bottom of 14 and/or the bottom of 10 – see figures 5-7 of Plante. Plante as modified by Lipscomb does not disclose the inner assembly further includes a lower filter cover positioned to cover a bottom end of the filter assembly. Huang does disclose a lower filter cover – at 23,231, positioned to cover a bottom end of the filter assembly – at 80 – see figures 1 and 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante as modified by Lipscomb and add the lower filter cover positioned to cover a bottom end of the filter assembly as disclosed by Huang, so as to yield the predictable result of providing protection for the filter as desired. 
 Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as modified by Lipscomb et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,622,657 to Northrop et al.


Response to Arguments

4.	Regarding the non-statutory double patenting rejections of claims 1-20, applicant’s claim amendments and remarks/arguments dated 11-30-21 obviates these rejections. However, applicant’s claim amendments and remarks/arguments dated 11-30-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 
	Regarding the 35 U.S.C. 112(b) rejections of claim 21, applicant’s claim amendments and remarks/arguments dated 11-30-21 obviates these rejections.
	Regarding the prior art rejections of claim 1, the Plante reference US 7270082 discloses the newly added claim limitations of a cap – at 18, provided at a bottom end of the inner assembly – see proximate 72,91 in figures 5-7, a pump – at 16, provided in the tank – at 10 – see figures 5-6, and above the cap – see above the bottom of 18 in figures 5-7, wherein the inner assembly is seated by the cap on the bottom plate – at 85, of the tank – see figures 5-7, and within the upper opening of the tank to close the upper opening – see at 22,24,50 in figures 5-6. Further, the Lipscomb et al. reference US 9497930 is not used to disclose the claim limitations of 
	Regarding the prior art rejections of claim 23, applicant argues that the combination of the Northrop et al. reference with the Plante reference would require redesigning the components of the inner assembly of Plante in a manner that would defeat the purpose and function of the device of Plante. This argument is not persuasive in that as seen in figure 7 of Plante, the components – at 14,16,22,24,40,42,43,48,50,72,78,91of the inner assembly of Plante are formed as separable components from the tank – at 10 and the tank has an open upper end that would facilitate lifting of components from the tank and therefore a significant redesign of the components of Plante would not be required to provide for the lifting function detailed by Northrop et al.
	Regarding the prior art rejections of claim 3, Plante discloses a bottom end of the inner assembly – at 16,72, is supported by a cylindrical shell of the cap protruding upward from the bottom plate of the tank – see shell at the bottom of 10 proximate items 66 in figures 5-6.
	Regarding the prior art rejections of claim 13, Plante discloses the cap – at 18, includes a lower filter cover that is provided to cover the bottom end of the filter assembly – see at 18 directly contacting the bottom of 14 providing for a cover of the filter medium – at 14, as seen in 
	Regarding the prior art rejections of claims 2, 4-13, 14-19 and 21-22, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.
	Regarding the prior art rejections of claim 20, Plante discloses the newly added claim limitations of a filter assembly – at 14, surrounding the pump – at 16 – see figures 5-7, the filter assembly is seated on a protrusion formed in a bottom plate of the tank – see 14 seated on a bottom protrusion – formed by 18, protruding upward from the bottom of the tank – at 10 in figures 5-6, and the protrusion – at 18 positions the pump – at 16 above the protrusion – see pump above the bottom of 18 in figures 5-6.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643